Citation Nr: 1546679	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for mitral valve prolapse with tricuspid regurgitation from May 19, 2010.

2.  Entitlement to a compensable rating for mitral valve prolapse with tricuspid regurgitation from August 28, 2015.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to February 2005.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issue of entitlement to a compensable rating for mitral valve prolapse with tricuspid regurgitation from August 28, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that from May 19, 2010 to August 27, 2015, the appellant's symptoms due to a mitral valve prolapse with tricuspid regurgitation were manifested by a workload greater than 10 metabolic equivalents.


CONCLUSION OF LAW

The criteria for a compensable rating for mitral valve prolapse with tricuspid regurgitation from May 19, 2010 to August 27, 2015 were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.104, Diagnostic Code 7000.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated August 2010 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, other lay statements, service treatment records, VA treatment records, and VA examination reports.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Analysis

The Veteran contends that his mitral valve prolapse with tricuspid regurgitation is manifested by symptomatology that warrants the assignment of a higher rating.  In this respect, this disorder is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000, for valvular heart disease.  Valvular heart disease is rated as follows: where a workload of greater than 5 metabolic equivalents but not greater than 7 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray a 30 percent rating is assigned.  Where a workload of greater than 7 metabolic equivalents but not greater than 10 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or a requirement of continuous medication a 10 percent rating is assigned.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31  (2015).

One metabolic equivalent is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2) (2015).  

On May 19, 2010, VA received a claim from the Veteran requesting an increased evaluation.  

The Veteran was afforded a VA examination on August 17, 2010.  He reported angina, shortness of breath, dizziness, syncope attacks, and fatigue.  He denied a history of congestive heart failure and heart attack.  The Veteran denied receiving treatment for the disorder, and denied being prescribed medication.  He did report occasionally taking aspirin and fish oil.  The Veteran reported resigning from his job due to the level of physical activity involved.  An X-ray of the heart revealed no abnormalities.  The examiner noted that the size and rhythm of the Veteran's heart were normal and there were no heaves, thrills, murmurs or gallops.  The examiner found no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  A stress test and an electrocardiogram were not available.  The examiner estimated the Veteran's metabolic equivalent level as 6.  The examiner found that the appellant's disorder was quiescent.

The Veteran was afforded a stress test on August 20, 2010.  That test found that the appellant demonstrated an exercise tolerance manifested by a metabolic equivalent of 17.1.  The examiner opined that the appellant had an "excellent exercise tolerance for stated age."  A resting echocardiogram revealed sinus bradycardia with first degree atrioventricular block and rare premature ventricular contraction.  An echocardiogram was normal.  Based on this result, the August 2010 VA examiner revised his earlier metabolic equivalent estimate in his original report from 6 to 17.  

There are no VA or private treatment records of treatment for the Veteran's heart disability through August 27, 2015.  

There is no basis for a compensable rating during the term from May 19, 2010 to August 27, 2015.  In this regard the preponderance of the most probative evidence shows that a workload greater than 7 metabolic equivalents but not greater than 10 metabolic equivalents did not result in dyspnea, fatigue, angina, dizziness, or syncope.  Indeed, while an August 2010 examiner initially assigned the appellant was a metabolic workload of 6, after a stress test was conducted on August 20, 2010, the appellant was found to show a metabolic equivalent level of 17.1.  On examination in August 2010 the Veteran was specifically found to show a normally sized heart that demonstrated a normal rhythm.  There were no heart heaves, thrills, murmurs or gallops.  In fact the examiner following the stress test opined that the appellant demonstrated an excellent exercise tolerance.  As such, the appellant clearly has demonstrated that he is capable of performing a workload greater than 10 metabolic equivalents.  As such a compensable rating is not in order.  38 C.F.R. § 4.104, Diagnostic Code 7000.

The Board considered whether there are any other applicable ratings codes for the Veteran's heart symptoms.  Nearly all of the diagnostic codes applicable to heart disorders (7000-7020) have exactly the same criteria as Diagnostic Code 7000 for a 10 percent rating.  Furthermore, there is no evidence that the Veteran has ever been diagnosed with any of those heart disorders.  Diagnostic Code 7010 provides different rating criteria for supraventricular arrhythmias, but there is no evidence that the Veteran has ever been diagnosed with supraventricular arrythmias due to service.  

In reaching this conclusion the Board has not overlooked the Veteran's lay statements or other lay statements of record.  The Veteran has consistently reported pain and an increased heart rate.  On one occasion, he reported a "gurgling" sensation.  In a May 2010 statement, a coworker reported that the Veteran required  more breaks than others did.  In a September 2010 statement, the Veteran's grandmother reported her knowledge that the appellant has a heart condition.  The Veteran and other lay people are competent to report their own observations with regard to the severity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability.  

Although the lay statements of record have been considered and discussed by VA examiners and the Board, there is nothing in them that could possibly provide a basis for a higher rating.  The Veteran is not competent to ascribe his sensations of pain and an increased heart rate to his service-connected heart condition and his coworker is not competent to ascribe the Veteran's fatigability to that condition.  Even if they were competent to establish a connection, those symptoms, without examination findings showing lower metabolic workloads than the current record reveals higher ratings are not in order.  

Extrascheduler Consideration

The Board considered whether the Veteran's mitral valve prolapse with tricuspid regurgitation represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.85.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a higher disability rating, that doctrine is not applicable. 


ORDER

Entitlement to a compensable evaluation for mitral valve prolapse with tricuspid regurgitation from May 19, 2010 to August 27, 2015 is denied.


REMAND

The Veteran was last afforded a VA examination in August 2010 and, in a July 2013 statement, the Veteran alleged that his heart disability was worsening.  For this reason, a remand is necessary to obtain an updated medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA cardiac examination to determine the current severity of his mitral valve prolapse with tricuspid regurgitation.  The examiner must be provided access to the appellant's claims file, VBMS file and any Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  
 
In accordance with the latest worksheets for rating mitral valve prolapse with tricuspid regurgitation, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of that disorder.  

The examiner is to discuss the Veteran's heart workload in terms of ejection fraction and metabolic equivalents.  If a laboratory determination of metabolic equivalents by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.  The examiner must also state whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. §  4.100 (2015).  

Following completion of the examination, the examiner must address the nature of any disability caused by the Veteran's mitral valve prolapse with tricuspid regurgitation.  The examiner must specifically address whether it is at least as likely as not that any other observed or reported cardiac symptom is due to the Veteran's service-connected mitral valve prolapse with tricuspid regurgitation.   All pathology caused by any other disorder must be carefully distinguished from that caused by mitral valve prolapse with tricuspid regurgitation.  A complete rationale must be provided for any opinion offered.
 
The examiner must discuss the Veteran's lay statements regarding the symptoms of and functional impairment caused by this disability.  
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
3.  Ensure that the medical examination report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


